EXHIBIT 10.26

 

THIS NOTE AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO THE
CONVERSION OF THIS NOTE HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT").
SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION UNLESS THE TRANSFER IS IN ACCORDANCE WITH RULE 144 OR A SIMILAR
RULE AS THEN IN EFFECT UNDER THE SECURITIES ACT OR UNLESS THE COMPANY RECEIVES
AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT STATING SUCH SALE OR TRANSFER
IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT.

 

SPOTLIGHT INNOVATION INC.

 

CONVERTIBLE NOTE

 



Issuance Date: December 31, 2015

$2,500,000.00

 

FOR VALUE RECEIVED, Spotlight Innovation Inc., a Nevada corporation (the
"Company"), hereby promises to pay to the order of K4, LLC, (the "Holder"), the
principal sum of Two Million Five Hundred Thousand Dollars (US$2,500,000) in
lawful money of the United States of America, together with interest thereon at
the rate of eight percent (8%) per annum. Interest will begin to accrue on the
date of this Convertible Note (the "Note"). Interest shall be computed on the
basis of a 365-day year for the actual number of days elapsed and shall compound
monthly for all amounts outstanding. The parties acknowledge that this Note was
issued in consideration of the termination of that certain note between the
Company and The Greig Companies, Inc. dated March 27, 2015, and the termination
of certain agreements between the Holder and The Greig Companies, Inc. and for
other consideration set forth in this Note. Any other loan agreements,
obligations or related documents other than this Note pertaining to the
obligations referenced herein are terminated, null and void.

 

1. Interest Payments. The Company shall make interest payments to Holder on a
monthly basis commencing one month from the Issuance Date, and each successive
month thereafter until the earlier of the Maturity Date, a conversion (pursuant
to Section 3 below), or payment by the Company of the outstanding principal
amount.

 

2. Prepayment. The Company shall have the right to prepay all or a portion of
the outstanding principal sum of this Note as follows:

 

(a) On or before December 31, 2016 only with the written consent of the Holder,
such consent not to be unreasonably withheld, for such purposes including but
not limited to a NASDAQ listing of the securities of the Company or as a
condition to an equity financing by the Company; and

 

(b) At any time after December 31, 2016 upon thirty days written notice by the
Company to the Holder.

 



 1

 

  

3. Conversion.

 

(a) Optional Conversion. The Holder shall have the right to convert all or a
portion of the principal sum of this Note into shares of common stock of the
Company in denominations of not less than Two Hundred Fifty Thousand ($250,000)
Dollars as follows:

 

(i) At any time up to December 31, 2016 at a discount of Twenty Percent (20%) of
the average price of the common stock of the Company during the 20 consecutive
trading days immediately prior to such conversion, but not less than $.90; or 



 

(ii) At any time after December 31, 2016 and up to the close of business on
December 31, 2017 at a discount of Fifteen Percent (15%) of the average price of
the common stock of the Company during the 20 consecutive trading days
immediately prior to such conversion, but not less than $1.35; and

 

(iii) At any time after December 31, 2017 and up to the close of business on
March 27, 2020 at a discount of Five Percent (5%) of the average price of the
common stock of the Company during the 20 consecutive trading days immediately
prior to such conversion, but not less than $1.85.

 

If the Holder elects such Optional Conversion the Holder shall send to the
Company the completed Conversion Notice annexed hereto as Exhibit A.

 

(b) Fractional Shares. The Company shall not issue any fraction of a share of
Common Stock upon any conversion. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up to the nearest whole share. The Company shall pay
any and all transfer, stamp and similar taxes that may be payable with respect
to the issuance and delivery of Common Stock upon conversion of any Conversion
Amount.

 

(c) Adjustment of Conversion Price upon Subdivision or Combination of Common
Stock. If the Company, at any time while this Note is outstanding, shall (i) pay
a stock dividend or otherwise make a distribution or distributions on shares of
its Common Stock or any other equity or equity equivalent securities payable in
shares of Common Stock, (ii) subdivide outstanding shares of Common Stock into a
larger number of shares, (iii) combine (including by way of reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, or (iv)
issue by reclassification of shares of the Common Stock any shares of capital
stock of the Company, then the conversion price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding before such event and of which
the denominator shall be the number of shares of Common Stock outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution, or shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.



 



 2

 

  

4. Events Of Default. Each of the following shall constitute an "Event of
Default".

 

(a) Failure to make any required payment after ten (10) days of receipt of
notice by Holder that such payment was not made; or

 

(b) Upon any Voluntary Bankruptcy or Insolvency Proceedings, which is defined as
any of the following actions by the Company: (i) applying for or consent to the
appointment of a receiver, trustee, liquidator or custodian of itself or of all
or a substantial part of its property; (ii) making a general assignment for the
benefit of its creditors; (iii) dissolution or liquidation; (iv) commencing a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it; or (v) taking any
material action to effect any of the foregoing.

 

(c) upon any Involuntary Bankruptcy or Insolvency Proceedings, which is defined
as proceedings for the appointment of a receiver, trustee, liquidator or
custodian of the Company or of all or a substantial part of the property
thereof, or an involuntary case or other proceedings seeking liquidation,
reorganization or other relief with respect to the Company or the debts thereof
under any bankruptcy, insolvency, or other similar law now or hereafter in
effect shall be commenced and an order for relief entered or such proceeding
shall not be dismissed or discharged within sixty (60) days of commencement.

 

Upon the occurrence of any Event of Default, the Holder may, at its option,
declare in writing all principal and interest due hereunder to be due and
payable immediately and, upon any such declaration, the same shall become and be
immediately due and payable. Upon the occurrence of any Event of Default, the
Holder may, in addition to declaring all amounts due hereunder to be immediately
due and payable, pursue any available remedy, whether at law or in equity.

 

5. Maturity Date. The Maturity Date of this Note shall be March 27, 2020.

 

6. Notices.

 

(a) Any notices, consents, waivers or other communications required or permitted
to be given under the terms hereof must be in writing and will be deemed to have
been delivered: (i) upon receipt, when delivered personally; (ii) upon receipt,
when sent by facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party); or (iii) one
(1) Trading Day after deposit with a nationally recognized overnight delivery
service, in each case properly addressed to the party to receive the same. The
addresses and facsimile numbers for such communications shall be:

 



If to the Company, to:

Spotlight Innovation Inc.

6750 Westown Parkway, Suite 200-226

West Des Moines, Iowa 50266

Attention: Cristopher Grunewald, Chief Executive Officer

Telephone: (515) 274-9087

 

 

If to the Holder, at such address as set forth on the signature page attached
hereto.

 



 3

 



  

7. Choice of law. This Note shall be governed by and construed in accordance
with the laws of the State of Iowa without regard to the principles of conflict
of laws. The parties further agree that any action between them shall be heard
in Polk County, Iowa.

 

8. Waiver of Presentment, Demand and Dishonor. No delay on the part of the
Holder in exercising any power or right hereunder shall operate as a waiver of
any such power or right; nor shall any single or partial exercise of any power
or right preclude any other or further exercise of such power or right, or the
exercise of any other power or right, and no waiver whatsoever shall be valid
unless in writing, signed by the Holder, and then only to the extent expressly
set forth herein. No remedy is exclusive of any other remedy and all remedies
shall be cumulative to the maximum extent permitted by applicable law. Except as
otherwise set forth herein, the Company hereby waives presentment, demand for
repayment, diligence, notice of dishonor and all other notices or demands in
connection with the delivery acceptance, performance, default or endorsement of
this Note.

 

9. Cost of Collection. Maker shall pay to Holder all reasonable costs and
expenses of Holder incurred in any collection action under this Note, including,
without limitation, court costs, reasonable attorneys' fees, expenses and
disbursements.

 

10. Severability. If any provision of this Note is determined by any court or
arbitrator of competent jurisdiction to be invalid, illegal or unenforceable, in
any respect under applicable law, such provision will be enforced to the maximum
extent possible given the intent of the parties hereto, and the balance of this
Note shall remain in effect.

 

11. Reports. The Holder has been furnished with or has had access at the EDGAR
Website of the Securities Exchange Commission to the Company's filings available
at the EDGAR Website (hereinafter referred to collectively as the "Reports"). In
addition, the Holder has received in writing from the Company such other
information concerning its operations, financial condition and other matters as
the Holder has requested in writing, and considered all factors the Holder deems
material in deciding on the advisability of investing in the Securities.

 

12. Unconditional Obligation. Except as expressly provided herein, no provision
of this Note shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the amounts due under this Note when due.
This Note is a direct obligation of the Company.

 

13. Transaction Costs. Each party shall be responsible for all costs and
expenses it incurs in connection with the preparation of this Note.

 

14. Warrants. The Holder and Company agree that the warrant to purchase 300,000
shares of Common Stock of the Company dated March 27, 2015 shall be deemed
terminated, and replaced with a warrant to purchase 300,000 shares of common
stock at a price of $1.00 per share for a three year term, in the form annexed
hereto as Exhibit B. The Company further agrees to issue the Holder a warrant to
purchase an additional 200,000 shares of common stock of the Company at a price
of $1.25 per share, for a three year term, in the form annexed hereto as Exhibit
C.

 

[Signature Page Attached Hereto]

 



 4

 



 



IN WITNESS WHEREOF, the Company has caused this Convertible Note to be duly
executed by a duly authorized officer as of the date set forth above.

 



COMPANY:

 

SPOTLIGHT INNOVATION INC.

 

 

 

By:

/s/ Cristopher Grunewald

 

Name:

Cristopher Grunewald

 

Title:

President and Chief Executive Officer

 

 

IN WITNESS WHEREOF, the undersigned Holder hereby agrees to the terms set forth
in this Note.

 



 

K4, LLC

 

    By:/s/ John Krohn

 

 

Name:

John Krohn

 

 

Title:

Director

 

 

Address:

124 62nd Street

West Des Moines, IA 50266

 



 

 5

 

 

EXHIBIT A
CONVERSION NOTICE

  

The undersigned hereby irrevocably elects to convert $ ___________ of the
principal sum of this Note into shares of Common Stock of Spotlight Innovation
Inc., according to the conditions stated therein, as of the Conversion Date
written below.

 



Conversion Date:

 

___________________ 

 

Conversion Price:

 

$__________________

 

 

 

Number of shares of Common Stock to be issued:

 

___________________

 

Please issue the shares of Common Stock in the following name and to the
following address:

 

 

Name:

 

___________________________________________

Address:

 

___________________________________________

 

 

___________________________________________

 

 

___________________________________________

 



Authorized Signature:

By: ________________________________________

Name: ______________________________________

Date: _______________________________________

 



 6

 



 

EXHIBIT B

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 

WARRANT TO PURCHASE

SHARES OF COMMON STOCK

OF

SPOTLIGHT INNOVATION INC.

 

Expires: December 31, 2018

 

Number of Shares: 300,000

 

Date of Issuance: December 31, 2015

 

FOR VALUE RECEIVED, the undersigned, Spotlight Innovation Inc., a Nevada
corporation (together with its successors and assigns, the "Issuer"), hereby
certifies that K4, LLC ("Holder") is entitled to subscribe for and purchase,
during the Term (as hereinafter defined), up to Three Hundred Thousand (300,000)
shares (subject to adjustment as hereinafter provided) of the duly authorized,
validly issued, fully paid and non-assessable Common Stock of the Issuer, par
value $0.001 per share (the "Common Stock"), at an exercise price per share
equal to the Warrant Price then in effect, subject, however, to the provisions
and upon the terms and conditions hereinafter set forth. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in Section 6
hereof.

 

1. Term. The term of this Warrant shall commence on December 31, 2015 and shall
expire at 5:00 p.m., Central Time, on December 31, 2018 (such period being the
"Term").

 

2. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.

 

(a) Time of Exercise. The purchase rights represented by this Warrant may be
exercised in whole or in part during the Term beginning on the date of issuance
hereof.

 

(b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the exercise form attached
hereto duly executed) at the principal office of the Issuer, and by the payment
to the Issuer of an amount of consideration therefor equal to the Warrant Price
in effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder's election by certified or official bank check or by wire
transfer to an account designated by the Issuer.



 



 7

 

  

(c) Issuance of Stock Certificates. In the event of any exercise of this Warrant
in accordance with and subject to the terms and conditions hereof, certificates
for the shares of Warrant Stock so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three (3) business days after such exercise (the "Delivery Date"). The
Holder shall deliver this original Warrant to the Issuer, or an indemnification
undertaking with respect to such Warrant in the case of its loss, theft or
destruction, at such time that this Warrant is fully exercised. With respect to
partial exercises of this Warrant, the Issuer shall keep written records for the
Holder of the number of shares of Warrant Stock exercised as of each date of
exercise and shall deliver a replacement warrant on identical terms as this
Warrant for the balance of Warrant Stock that has not been previously exercised
by the Holder.

 

(d) Transferability of Warrant. Subject to Section 2(f) hereof, this Warrant may
be transferred by a Holder, in whole or in part. If transferred pursuant to this
paragraph, this Warrant may be transferred on the books of the Issuer by the
Holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant at the principal office of the Issuer, properly endorsed (by the Holder
executing an assignment in the form attached hereto) and upon payment of any
necessary transfer tax or other governmental charge imposed upon such transfer.
This Warrant is exchangeable at the principal office of the Issuer for Warrants
to purchase the same aggregate number of shares of Warrant Stock, each new
Warrant to represent the right to purchase such number of shares of Warrant
Stock as the Holder hereof shall designate at the time of such exchange. All
Warrants issued on transfers or exchanges shall be dated the Original Issue Date
and shall be identical with this Warrant except as to the number of shares of
Warrant Stock issuable pursuant thereto.

 

(e) Continuing Rights of Holder. The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.

 

(f) Compliance with Securities Laws.

 

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder's own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.

 

(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with legends in substantially the following form:

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.



 



 8

 

  

(iii) The Issuer agrees to reissue this Warrant or certificates representing any
of the Warrant Stock, without the legend set forth above if at such time, prior
to making any transfer of any such securities, the Holder shall give written
notice to the Issuer describing the manner and terms of such transfer. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, (ii) the Issuer has received
other evidence reasonably satisfactory to the Issuer that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iii) the Holder provides the Issuer with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Issuer has received an opinion of counsel reasonably
satisfactory to the Issuer, to the effect that registration or qualification
under the securities or "blue sky" laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or "blue sky" laws has been effected or a valid exemption
exists with respect thereto. In the case of any proposed transfer under this
Section 2(f), the Issuer will use reasonable efforts to comply with any such
applicable state securities or "blue sky" laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or "blue sky" laws of any state for which registration by
coordination is unavailable to the Issuer. The restrictions on transfer
contained in this Section 2(f) shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Warrant.

 

(g) Accredited Investor Status. In no event may the Holder exercise this Warrant
in whole or in part unless the Holder is an "accredited investor" as defined in
Regulation D under the Securities Act, at the time of exercise.

 

3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.

 

(a) Stock Fully Paid. The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and non-assessable
and free from all taxes, liens and charges created by or through the Issuer. The
Issuer further covenants and agrees that during the period within which this
Warrant may be exercised, the Issuer will at all times have authorized and
reserved for the purpose of the issuance upon exercise of this Warrant a number
of authorized but unissued shares of Common Stock equal to at least one hundred
percent (100%) of the number of shares of Common Stock issuable upon exercise of
this Warrant without regard to any limitations on exercise.

 

(b) Reservation. If any shares of Common Stock required to be reserved for
issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any Governmental Authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use its best efforts as expeditiously as possible at its expense to
cause such shares to be duly registered or qualified.



 



 9

 

  

(c) Loss, Theft, Destruction of Warrants. Upon receipt of evidence satisfactory
to the Issuer of the ownership of and the loss, theft, destruction or mutilation
of any Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security satisfactory to the Issuer or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the Issuer
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same number of shares of Common Stock.

 

(d) Payment of Taxes. The Issuer will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Stock issuable upon exercise
of this Warrant; provided, however, that the holder shall be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates representing Warrant Stock in a name
other than that of the Holder in respect to which such shares are issued.

 

4. Adjustment of Warrant Price and Number of Shares Issuable Upon Exercise. The
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant shall be subject to adjustment from time to time
as set forth in this Section 4. Upon each adjustment of the Warrant Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Warrant
Price resulting from such adjustment, the number of shares of Common Stock
obtained by multiplying the Warrant Price in effect immediately prior to such
adjustment by the number of shares purchasable pursuant hereto immediately prior
to such adjustment, and dividing the product thereof by the Warrant Price
resulting from such adjustment.

 

(a) Adjustment Due to Dividends, Stock Splits, Etc. If, at any time on or after
the Original Issuance Date, the number of outstanding shares of Common Stock is
increased by a (i) dividend payable in any kind of shares of capital stock of
the Corporation, (ii) stock split, (iii) combination, (iv) reclassification or
(v) other similar event, the Warrant Price shall be proportionately reduced by
multiplication by a fraction of which the numerator shall be the number of
outstanding shares of Common Stock immediately before such event and of which
the denominator shall be the number of outstanding shares of Common Stock
immediately after such event, or if the number of outstanding shares of Common
Stock is decreased by a reverse stock split, combination or reclassification of
shares, or other similar event, the Warrant Price shall be proportionately
increased by multiplication by a fraction of which the numerator shall be the
number of outstanding shares of Common Stock immediately before such event and
of which the denominator shall be the number of outstanding shares of Common
Stock immediately after such event. In such event, the Issuer shall notify the
Corporation's Transfer Agent of such change on or before the effective date
thereof.

 

(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time after the
Original Issuance Date, there shall be (i) any reclassification or change of the
outstanding shares of Common Stock, (ii) any consolidation or merger of the
Corporation with any other entity (other than a merger in which the Corporation
is the surviving or continuing entity and its capital stock is unchanged), (iii)
any sale or transfer of all or substantially all of the assets of the
Corporation, (iv) any share exchange or tender offer pursuant to which all of
the outstanding shares of Common Stock are effectively converted into other
securities or property; or (v) any distribution of the Corporation's assets to
holders of the Common Stock as a liquidation or partial liquidation dividend or
by way of return of capital (each of (i) - (v) above being a "Corporate
Change"), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Corporate Change if it had been, immediately prior to such Corporate Change, the
holder of the number of shares of Warrant Stock then issuable upon exercise in
full of this Warrant, and in any such case, appropriate provisions (in form and
substance reasonably satisfactory to the Holder) shall be made with respect to
the rights and interests of the Holder to the end that the economic value of the
Warrant Stock is in no way diminished by such Corporate Change and that the
provisions hereof including, without limitation, in the case of any such
consolidation, merger or sale in which the successor entity or purchasing entity
is not the Issuer, an immediate adjustment of the Warrant Price so that the
Warrant Price immediately after the Corporate Change reflects the same relative
value as compared to the value of the surviving entity's common stock that
existed immediately prior to such Corporate Change and the value of the Common
Stock immediately prior to such Corporate Change. If holders of Common Stock are
given any choice as to the securities, cash or property to be received in a
Corporate Change, then the Holder shall be given the same choice as to the
consideration it receives upon any exercise of this Warrant following such
Corporate Change.



 



 10

 

  

(c) Other Adjustments. If the Issuer takes any action affecting the Common Stock
after the date hereof that would be covered by this Section 4, but for the
manner in which such action is taken or structured, and such action would in any
way diminish the value of the Warrant or Warrant Stock, then the Warrant Price
shall be adjusted in such manner as the Board shall in good faith determine to
be equitable under the circumstances.

 

5. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall round the number of shares to be issued upon exercise up to the
nearest whole number of shares.

 

6. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:

 

"Board" shall mean the Board of Directors of the Issuer.

 

"Capital Stock" means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.

 

"Common Stock" means the Common Stock, $0.001 par value per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

 

"Governmental Authority" means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

 

"Holders" mean the Persons who shall from time to time own any Warrant. The term
"Holder" means one of the Holders.

 

"Issuer" means Spotlight Innovation Inc., a Nevada corporation, and its
successors.

 

"Original Issue Date" means December 31, 2015.

 

"OTC Bulletin Board" means the over-the-counter electronic bulletin board.



 



 11

 

  

"Person" means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

 

"Term" has the meaning specified in Section 1 hereof.

 

"Warrants" means the Warrants issued pursuant to this Warrant, without
limitation, and any other warrants of like tenor issued in substitution or
exchange for any thereof pursuant to the provisions of Section 2(c), 2(d) or
2(e) hereof or of any of such other Warrants.

 

"Warrant Price" initially means $1.00, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.

 

"Warrant Share Number" means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.

 

"Warrant Stock" means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.

 

7. Amendment and Waiver. Any term, covenant, agreement or condition in this
Warrant may be amended, or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively), by a
written instrument or written instruments executed by the Issuer and the Holder;
provided, however, that no such amendment or waiver shall reduce the Warrant
Share Number, increase the Warrant Price, shorten the period during which this
Warrant may be exercised or modify any provision of this Section 7 without the
consent of the Holder of this Warrant. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Warrant unless the same consideration is also offered to all holders of
the Warrants.

 

8. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the internal laws of the State of Iowa, without giving effect
to any of the conflicts of law principles which would result in the application
of the substantive law of another jurisdiction. This Warrant shall not be
interpreted or construed with any presumption against the party causing this
Warrant to be drafted. The Issuer and the Holder agree that venue for any
dispute arising under this Warrant will lie exclusively in the state or federal
courts located in Polk County, Iowa, and the parties irrevocably waive any right
to raise forum non conveniens or any other argument that Iowa is not the proper
venue. The Issuer and the Holder irrevocably consent to personal jurisdiction in
the state and federal courts of the State of Iowa. The Issuer and the Holder
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
The Issuer agrees to pay all costs and expenses of enforcement of this Warrant,
including, without limitation, reasonable attorneys' fees and expenses. The
parties hereby waive all rights to a trial by jury.



 



 12

 

  

9. Notices. TC "Section 7.4 Notices."\f C \l "2" All notices, requests, consents
or other communications required or permitted hereunder to the Issuer shall be
in writing and shall be hand delivered or mailed first class postage prepaid,
registered or certified mail, to the following address:

 

Spotlight Innovation Inc.

c/o its CEO and CFO

6750 Westown Parkway, Suite 200-226

West Des Moines, Iowa 50266

 

Such notices and other communications shall, for all purposes of this Agreement,
be treated as being effective upon being delivered personally or, if sent by
mail, five days after the same has been deposited in a regularly maintained
receptacle for the deposit of United States mail, addressed as set forth above,
and postage prepaid. Any party hereto may from time to time change its address
for notices by giving written notice of such changed address to the other party
hereto.

 

10. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

 

11. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Issuer, the Holder hereof and (to the extent provided herein) the Holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.

 

12 Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.

 

13. Headings. The headings of the Sections of this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.



 



 13

 

  

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 



 

Spotlight Innovation Inc.

 

    By:/s/ Cristopher Grunewald

 

 

Name:

Cristopher Grunewald

 

 

Title:

President and Chief Executive Officer

 



 



 14

 



 

APPENDIX A

 

WARRANT EXERCISE FORM

 

Spotlight Innovation Inc.

 

The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase __________________ shares of Common Stock,
par value $0.001 per share, of Spotlight Innovation Inc. covered by the within
Warrant at a Warrant Price of $1.00 per Warrant Share. The shares of Warrant
Stock issuable upon exercise of this Warrant shall be delivered to the address
set forth below.

 

The undersigned is an "accredited investor" as defined in Regulation D under the
Securities Act of 1933, as amended.

 

The Holder shall pay the sum of $______________ by certified or official bank
check (or via wire transfer) to Spotlight Innovation Inc. in accordance with the
terms of the Warrant.

 

 



Dated: _________________  

 

Name:

________________________________________

Signature:

________________________________________

Address:

________________________________________

 

________________________________________

 

________________________________________



 



 15

 



 

EXHIBIT C

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 

WARRANT TO PURCHASE

SHARES OF COMMON STOCK

OF

SPOTLIGHT INNOVATION INC.

 

Expires: December 31, 2018

 

Number of Shares: 200,000

 

Date of Issuance: December 31, 2015

 

FOR VALUE RECEIVED, the undersigned, Spotlight Innovation Inc., a Nevada
corporation (together with its successors and assigns, the "Issuer"), hereby
certifies that K4, LLC ("Holder") is entitled to subscribe for and purchase,
during the Term (as hereinafter defined), up to Two Hundred Thousand (200,000)
shares (subject to adjustment as hereinafter provided) of the duly authorized,
validly issued, fully paid and non-assessable Common Stock of the Issuer, par
value $0.001 per share (the "Common Stock"), at an exercise price per share
equal to the Warrant Price then in effect, subject, however, to the provisions
and upon the terms and conditions hereinafter set forth. Capitalized terms used
herein and not otherwise defined shall have the meanings set forth in Section 6
hereof.

 

1. Term. The term of this Warrant shall commence on December 31, 2015 and shall
expire at 5:00 p.m., Central Time, on December 31, 2018 (such period being the
"Term").

 

2. Method of Exercise; Payment; Issuance of New Warrant; Transfer and Exchange.

 

(a) Time of Exercise. The purchase rights represented by this Warrant may be
exercised in whole or in part during the Term beginning on the date of issuance
hereof.

 

(b) Method of Exercise. The Holder hereof may exercise this Warrant, in whole or
in part, by the surrender of this Warrant (with the exercise form attached
hereto duly executed) at the principal office of the Issuer, and by the payment
to the Issuer of an amount of consideration therefor equal to the Warrant Price
in effect on the date of such exercise multiplied by the number of shares of
Warrant Stock with respect to which this Warrant is then being exercised,
payable at such Holder's election by certified or official bank check or by wire
transfer to an account designated by the Issuer.



 



 16

 

  

(c) Issuance of Stock Certificates. In the event of any exercise of this Warrant
in accordance with and subject to the terms and conditions hereof, certificates
for the shares of Warrant Stock so purchased shall be dated the date of such
exercise and delivered to the Holder hereof within a reasonable time, not
exceeding three (3) business days after such exercise (the "Delivery Date"). The
Holder shall deliver this original Warrant to the Issuer, or an indemnification
undertaking with respect to such Warrant in the case of its loss, theft or
destruction, at such time that this Warrant is fully exercised. With respect to
partial exercises of this Warrant, the Issuer shall keep written records for the
Holder of the number of shares of Warrant Stock exercised as of each date of
exercise and shall deliver a replacement warrant on identical terms as this
Warrant for the balance of Warrant Stock that has not been previously exercised
by the Holder.

 

(d) Transferability of Warrant. Subject to Section 2(f) hereof, this Warrant may
be transferred by a Holder, in whole or in part. If transferred pursuant to this
paragraph, this Warrant may be transferred on the books of the Issuer by the
Holder hereof in person or by duly authorized attorney, upon surrender of this
Warrant at the principal office of the Issuer, properly endorsed (by the Holder
executing an assignment in the form attached hereto) and upon payment of any
necessary transfer tax or other governmental charge imposed upon such transfer.
This Warrant is exchangeable at the principal office of the Issuer for Warrants
to purchase the same aggregate number of shares of Warrant Stock, each new
Warrant to represent the right to purchase such number of shares of Warrant
Stock as the Holder hereof shall designate at the time of such exchange. All
Warrants issued on transfers or exchanges shall be dated the Original Issue Date
and shall be identical with this Warrant except as to the number of shares of
Warrant Stock issuable pursuant thereto.

 

(e) Continuing Rights of Holder. The Issuer will, at the time of or at any time
after each exercise of this Warrant, upon the request of the Holder hereof,
acknowledge in writing the extent, if any, of its continuing obligation to
afford to such Holder all rights to which such Holder shall continue to be
entitled after such exercise in accordance with the terms of this Warrant,
provided that if any such Holder shall fail to make any such request, the
failure shall not affect the continuing obligation of the Issuer to afford such
rights to such Holder.

 

(f) Compliance with Securities Laws.

 

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that this
Warrant and the shares of Warrant Stock to be issued upon exercise hereof are
being acquired solely for the Holder's own account and not as a nominee for any
other party, and for investment, and that the Holder will not offer, sell or
otherwise dispose of this Warrant or any shares of Warrant Stock to be issued
upon exercise hereof except pursuant to an effective registration statement, or
an exemption from registration, under the Securities Act and any applicable
state securities laws.



 



 17

 

  

(ii) Except as provided in paragraph (iii) below, this Warrant and all
certificates representing shares of Warrant Stock issued upon exercise hereof
shall be stamped or imprinted with legends in substantially the following form:

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT")
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE ISSUER SHALL HAVE RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE ISSUER THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.

 

(iii) The Issuer agrees to reissue this Warrant or certificates representing any
of the Warrant Stock, without the legend set forth above if at such time, prior
to making any transfer of any such securities, the Holder shall give written
notice to the Issuer describing the manner and terms of such transfer. Such
proposed transfer will not be effected until: (a) either (i) the Issuer has
received an opinion of counsel reasonably satisfactory to the Issuer, to the
effect that the registration of such securities under the Securities Act is not
required in connection with such proposed transfer, (ii) the Issuer has received
other evidence reasonably satisfactory to the Issuer that such registration and
qualification under the Securities Act and state securities laws are not
required, or (iii) the Holder provides the Issuer with reasonable assurances
that such security can be sold pursuant to Rule 144 under the Securities Act;
and (b) either (i) the Issuer has received an opinion of counsel reasonably
satisfactory to the Issuer, to the effect that registration or qualification
under the securities or "blue sky" laws of any state is not required in
connection with such proposed disposition, or (ii) compliance with applicable
state securities or "blue sky" laws has been effected or a valid exemption
exists with respect thereto. In the case of any proposed transfer under this
Section 2(f), the Issuer will use reasonable efforts to comply with any such
applicable state securities or "blue sky" laws, but shall in no event be
required, (x) to qualify to do business in any state where it is not then
qualified, (y) to take any action that would subject it to tax or to the general
service of process in any state where it is not then subject, or (z) to comply
with state securities or "blue sky" laws of any state for which registration by
coordination is unavailable to the Issuer. The restrictions on transfer
contained in this Section 2(f) shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Warrant.

 

(g) Accredited Investor Status. In no event may the Holder exercise this Warrant
in whole or in part unless the Holder is an "accredited investor" as defined in
Regulation D under the Securities Act, at the time of exercise.

 

3. Stock Fully Paid; Reservation and Listing of Shares; Covenants.

 

(a) Stock Fully Paid. The Issuer represents, warrants, covenants and agrees that
all shares of Warrant Stock which may be issued upon the exercise of this
Warrant or otherwise hereunder will, when issued in accordance with the terms of
this Warrant, be duly authorized, validly issued, fully paid and non-assessable
and free from all taxes, liens and charges created by or through the Issuer. The
Issuer further covenants and agrees that during the period within which this
Warrant may be exercised, the Issuer will at all times have authorized and
reserved for the purpose of the issuance upon exercise of this Warrant a number
of authorized but unissued shares of Common Stock equal to at least one hundred
percent (100%) of the number of shares of Common Stock issuable upon exercise of
this Warrant without regard to any limitations on exercise.



 



 18

 

  

(b) Reservation. If any shares of Common Stock required to be reserved for
issuance upon exercise of this Warrant or as otherwise provided hereunder
require registration or qualification with any Governmental Authority under any
federal or state law before such shares may be so issued, the Issuer will in
good faith use its best efforts as expeditiously as possible at its expense to
cause such shares to be duly registered or qualified.

 

(c) Loss, Theft, Destruction of Warrants. Upon receipt of evidence satisfactory
to the Issuer of the ownership of and the loss, theft, destruction or mutilation
of any Warrant and, in the case of any such loss, theft or destruction, upon
receipt of indemnity or security satisfactory to the Issuer or, in the case of
any such mutilation, upon surrender and cancellation of such Warrant, the Issuer
will make and deliver, in lieu of such lost, stolen, destroyed or mutilated
Warrant, a new Warrant of like tenor and representing the right to purchase the
same number of shares of Common Stock.

 

(d) Payment of Taxes. The Issuer will pay any documentary stamp taxes
attributable to the initial issuance of the Warrant Stock issuable upon exercise
of this Warrant; provided, however, that the holder shall be required to pay any
tax or taxes which may be payable in respect of any transfer involved in the
issuance or delivery of any certificates representing Warrant Stock in a name
other than that of the Holder in respect to which such shares are issued.

 

4. Adjustment of Warrant Price and Number of Shares Issuable Upon Exercise. The
Warrant Price and the number of shares of Warrant Stock that may be purchased
upon exercise of this Warrant shall be subject to adjustment from time to time
as set forth in this Section 4. Upon each adjustment of the Warrant Price, the
Holder of this Warrant shall thereafter be entitled to purchase, at the Warrant
Price resulting from such adjustment, the number of shares of Common Stock
obtained by multiplying the Warrant Price in effect immediately prior to such
adjustment by the number of shares purchasable pursuant hereto immediately prior
to such adjustment, and dividing the product thereof by the Warrant Price
resulting from such adjustment.

 

(d) Adjustment Due to Dividends, Stock Splits, Etc. If, at any time on or after
the Original Issuance Date, the number of outstanding shares of Common Stock is
increased by a (i) dividend payable in any kind of shares of capital stock of
the Corporation, (ii) stock split, (iii) combination, (iv) reclassification or
(v) other similar event, the Warrant Price shall be proportionately reduced by
multiplication by a fraction of which the numerator shall be the number of
outstanding shares of Common Stock immediately before such event and of which
the denominator shall be the number of outstanding shares of Common Stock
immediately after such event, or if the number of outstanding shares of Common
Stock is decreased by a reverse stock split, combination or reclassification of
shares, or other similar event, the Warrant Price shall be proportionately
increased by multiplication by a fraction of which the numerator shall be the
number of outstanding shares of Common Stock immediately before such event and
of which the denominator shall be the number of outstanding shares of Common
Stock immediately after such event. In such event, the Issuer shall notify the
Corporation's Transfer Agent of such change on or before the effective date
thereof.



 



 19

 

  

(e) Adjustment Due to Merger, Consolidation, Etc. If, at any time after the
Original Issuance Date, there shall be (i) any reclassification or change of the
outstanding shares of Common Stock, (ii) any consolidation or merger of the
Corporation with any other entity (other than a merger in which the Corporation
is the surviving or continuing entity and its capital stock is unchanged), (iii)
any sale or transfer of all or substantially all of the assets of the
Corporation, (iv) any share exchange or tender offer pursuant to which all of
the outstanding shares of Common Stock are effectively converted into other
securities or property; or (v) any distribution of the Corporation's assets to
holders of the Common Stock as a liquidation or partial liquidation dividend or
by way of return of capital (each of (i) - (v) above being a "Corporate
Change"), then the Holder shall have the right thereafter to receive, upon
exercise of this Warrant, the same amount and kind of securities, cash or
property as it would have been entitled to receive upon the occurrence of such
Corporate Change if it had been, immediately prior to such Corporate Change, the
holder of the number of shares of Warrant Stock then issuable upon exercise in
full of this Warrant, and in any such case, appropriate provisions (in form and
substance reasonably satisfactory to the Holder) shall be made with respect to
the rights and interests of the Holder to the end that the economic value of the
Warrant Stock is in no way diminished by such Corporate Change and that the
provisions hereof including, without limitation, in the case of any such
consolidation, merger or sale in which the successor entity or purchasing entity
is not the Issuer, an immediate adjustment of the Warrant Price so that the
Warrant Price immediately after the Corporate Change reflects the same relative
value as compared to the value of the surviving entity's common stock that
existed immediately prior to such Corporate Change and the value of the Common
Stock immediately prior to such Corporate Change. If holders of Common Stock are
given any choice as to the securities, cash or property to be received in a
Corporate Change, then the Holder shall be given the same choice as to the
consideration it receives upon any exercise of this Warrant following such
Corporate Change.

 

(f)  Other Adjustments. If the Issuer takes any action affecting the Common
Stock after the date hereof that would be covered by this Section 4, but for the
manner in which such action is taken or structured, and such action would in any
way diminish the value of the Warrant or Warrant Stock, then the Warrant Price
shall be adjusted in such manner as the Board shall in good faith determine to
be equitable under the circumstances.

 

5. Fractional Shares. No fractional shares of Warrant Stock will be issued in
connection with any exercise hereof, but in lieu of such fractional shares, the
Issuer shall round the number of shares to be issued upon exercise up to the
nearest whole number of shares.

 

6. Definitions. For the purposes of this Warrant, the following terms have the
following meanings:

 

"Board" shall mean the Board of Directors of the Issuer.

 

"Capital Stock" means and includes (i) any and all shares, interests,
participations or other equivalents of or interests in (however designated)
corporate stock, including, without limitation, shares of preferred or
preference stock, (ii) all partnership interests (whether general or limited) in
any Person which is a partnership, (iii) all membership interests or limited
liability company interests in any limited liability company, and (iv) all
equity or ownership interests in any Person of any other type.



 



 20

 

  

"Common Stock" means the Common Stock, $0.001 par value per share, of the Issuer
and any other Capital Stock into which such stock may hereafter be changed.

 

"Governmental Authority" means any governmental, regulatory or self-regulatory
entity, department, body, official, authority, commission, board, agency or
instrumentality, whether federal, state or local, and whether domestic or
foreign.

 

"Holders" mean the Persons who shall from time to time own any Warrant. The term
"Holder" means one of the Holders.

 

"Issuer" means Spotlight Innovation Inc., a Nevada corporation, and its
successors.

 

"Original Issue Date" means December 31, 2015.

 

"OTC Bulletin Board" means the over-the-counter electronic bulletin board.

 

"Person" means an individual, corporation, limited liability company,
partnership, joint stock company, trust, unincorporated organization, joint
venture, Governmental Authority or other entity of whatever nature.

 

"Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute then in effect.

 

"Term" has the meaning specified in Section 1 hereof.

 

"Warrants" means the Warrants issued pursuant to this Warrant, without
limitation, and any other warrants of like tenor issued in substitution or
exchange for any thereof pursuant to the provisions of Section 2(c), 2(d) or
2(e) hereof or of any of such other Warrants.

 

"Warrant Price" initially means $1.25, as such price may be adjusted from time
to time as shall result from the adjustments specified in this Warrant,
including Section 4 hereto.

 

"Warrant Share Number" means at any time the aggregate number of shares of
Warrant Stock which may at such time be purchased upon exercise of this Warrant,
after giving effect to all prior adjustments and increases to such number made
or required to be made under the terms hereof.



 



 21

 

  

"Warrant Stock" means Common Stock issuable upon exercise of any Warrant or
Warrants or otherwise issuable pursuant to any Warrant or Warrants.

 

7. Amendment and Waiver. Any term, covenant, agreement or condition in this
Warrant may be amended, or compliance therewith may be waived (either generally
or in a particular instance and either retroactively or prospectively), by a
written instrument or written instruments executed by the Issuer and the Holder;
provided, however, that no such amendment or waiver shall reduce the Warrant
Share Number, increase the Warrant Price, shorten the period during which this
Warrant may be exercised or modify any provision of this Section 7 without the
consent of the Holder of this Warrant. No consideration shall be offered or paid
to any person to amend or consent to a waiver or modification of any provision
of this Warrant unless the same consideration is also offered to all holders of
the Warrants.

 

8. Governing Law; Jurisdiction. This Warrant shall be governed by and construed
in accordance with the internal laws of the State of Iowa, without giving effect
to any of the conflicts of law principles which would result in the application
of the substantive law of another jurisdiction. This Warrant shall not be
interpreted or construed with any presumption against the party causing this
Warrant to be drafted. The Issuer and the Holder agree that venue for any
dispute arising under this Warrant will lie exclusively in the state or federal
courts located in Polk County, Iowa, and the parties irrevocably waive any right
to raise forum non conveniens or any other argument that Iowa is not the proper
venue. The Issuer and the Holder irrevocably consent to personal jurisdiction in
the state and federal courts of the State of Iowa. The Issuer and the Holder
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Warrant and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing in this Section shall
affect or limit any right to serve process in any other manner permitted by law.
The Issuer agrees to pay all costs and expenses of enforcement of this Warrant,
including, without limitation, reasonable attorneys' fees and expenses. The
parties hereby waive all rights to a trial by jury.

 

9. Notices. TC "Section 7.4 Notices."\f C \l "2" All notices, requests, consents
or other communications required or permitted hereunder to the Issuer shall be
in writing and shall be hand delivered or mailed first class postage prepaid,
registered or certified mail, to the following address:

 

Spotlight Innovation Inc.

c/o its CEO and CFO

6750 Westown Parkway, Suite 200-226

West Des Moines, Iowa 50266

 

Such notices and other communications shall, for all purposes of this Agreement,
be treated as being effective upon being delivered personally or, if sent by
mail, five days after the same has been deposited in a regularly maintained
receptacle for the deposit of United States mail, addressed as set forth above,
and postage prepaid. Any party hereto may from time to time change its address
for notices by giving written notice of such changed address to the other party
hereto.



 



 22

 

  

10. Remedies. The Issuer stipulates that the remedies at law of the Holder of
this Warrant in the event of any default or threatened default by the Issuer in
the performance of or compliance with any of the terms of this Warrant are not
and will not be adequate and that, to the fullest extent permitted by law, such
terms may be specifically enforced by a decree for the specific performance of
any agreement contained herein or by an injunction against a violation of any of
the terms hereof or otherwise.

 

11. Successors and Assigns. This Warrant and the rights evidenced hereby shall
inure to the benefit of and be binding upon the successors and assigns of the
Issuer, the Holder hereof and (to the extent provided herein) the Holders of
Warrant Stock issued pursuant hereto, and shall be enforceable by any such
Holder or Holder of Warrant Stock.

 

12. Modification and Severability. If, in any action before any court or agency
legally empowered to enforce any provision contained herein, any provision
hereof is found to be unenforceable, then such provision shall be deemed
modified to the extent necessary to make it enforceable by such court or agency.
If any such provision is not enforceable as set forth in the preceding sentence,
the unenforceability of such provision shall not affect the other provisions of
this Warrant, but this Warrant shall be construed as if such unenforceable
provision had never been contained herein.

 

13. Headings. The headings of the Sections of this Warrant are for convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.



 



 23

 

  

IN WITNESS WHEREOF, the Issuer has executed this Warrant as of the day and year
first above written.

 

 

Spotlight Innovation Inc.

 

    By:/s/ Cristopher Grunewald

 

 

Name:

Cristopher Grunewald

 

 

Title:

President and Chief Executive Officer

 



 



 24

 



 

APPENDIX A

 

WARRANT EXERCISE FORM

 

Spotlight Innovation Inc.

 

The undersigned _______________, pursuant to the provisions of the within
Warrant, hereby elects to purchase __________________ shares of Common Stock,
par value $0.001 per share, of Spotlight Innovation Inc. covered by the within
Warrant at a Warrant Price of $1.25 per Warrant Share. The shares of Warrant
Stock issuable upon exercise of this Warrant shall be delivered to the address
set forth below.

 

The undersigned is an "accredited investor" as defined in Regulation D under the
Securities Act of 1933, as amended.

 

The Holder shall pay the sum of $______________ by certified or official bank
check (or via wire transfer) to Spotlight Innovation Inc. in accordance with the
terms of the Warrant.

 

 



Dated: _________________  

 

Name:

________________________________________

Signature:

________________________________________

Address:

________________________________________

 

________________________________________

 

________________________________________



 

 

25

--------------------------------------------------------------------------------

 